Mr. Chief Justice Scott delivered the opinion of the Court: This suit was brought by Leverett B. Sidway, against the South Park Commissioners, to recover certain commissions alleged to be due him for procuring a loan of $100,000 for defendants. At the time plaintiff procured the loan he was himself one of the park commissioners, and had been appointed, by the board, auditor of that body, and was acting in that capacity. His salary, as auditor, was fixed at $3000, and section 2 of the Park act provides, the auditor of the board shall receive a salary not exceeding $3000. It seems, the board, by resolution, instructed plaintiff, then auditor, to negotiate the loan required, on such terms as he might think to the best interests of the commissioners. It was under the authority of that resolution plaintiff secured the loan for defendants for which he now seeks to recover a compensation in the nature of commissions. By agreement, the cause was tried by the court without a jury, and the court found the issues for defendants. The' motion made for a new trial was overruled, and "judgment rendered for defendants, to which ruling of the court plaintiff excepted. The judgment of the circuit court was affirmed by the Appellate Court for the First District, and plaintiff brings the case to this court on his further appeal. No questions of law were raised by plaintiff at the trial in the circuit court, by propositions submitted 'to the court' to be held or refused to be law, as applicable to the facts, or otherwise. It is apparent, then, that no questions of law can be considered in this court, other than plaintiff’s right, as a matter of law, to recover on the facts, as the same were found by the trial and Appellate Courts. It seems the Appellate Court found as a fact in the case, “that the services for which this suit was brought, were rendered without any promise on the part of the appellee, before or at the time the services were rendered, either expressed or implied, to pay appellant for said services, beyond the compensation received by him as auditor. ” As has been seen, plaintiff, at the time, was himself a member of the board of commissioners, and was its auditor, and conceding the facts to be as the Appellate Court has found them to be, the law is well settled there could be no recovery, and the judgment of the Appellate Court must Be affirmed. Cheeney v. Lafayette, Bloomington and Mississippi Ry. Co. 68 Ill. 570; Holder v. Lafayette, Bloomington and Mississippi Ry. Co. 71 id. 106, and other cases in this court. The judgment of the Appellate Court is affirmed. Judgment affirmed.